Case 3:17-cr-00387-CRB Document 90-1 Filed 12/04/18 Page 1 of 16



                           EXHIBIT 1




                       FILED UNDER SEAL
Case 3:17-cr-00387-CRB Document 90-1 Filed 12/04/18 Page 2 of 16



                           EXHIBIT 2




                       FILED UNDER SEAL
Case 3:17-cr-00387-CRB Document 90-1 Filed 12/04/18 Page 3 of 16



                           EXHIBIT 3




                       FILED UNDER SEAL
Case 3:17-cr-00387-CRB Document 90-1 Filed 12/04/18 Page 4 of 16



                           EXHIBIT 4




          DVD MANUALLY FILED WITH CLERK OF COURT
Case 3:17-cr-00387-CRB Document 90-1 Filed 12/04/18 Page 5 of 16



                           EXHIBIT 5
Case 3:17-cr-00387-CRB Document 90-1 Filed 12/04/18 Page 6 of 16
Case 3:17-cr-00387-CRB Document 90-1 Filed 12/04/18 Page 7 of 16
                 Case 3:17-cr-00387-CRB Document 90-1 Filed 12/04/18 Page 8 of 16
                                                 UNCLASSIFIED



                              In the Name of God, the Merciful, the Compassionate

        Praise be to God, who has adorned the hearts of His followers with the light of harmony, and
        who poured out the secrets of His loved ones with a savory drink, and who obligated the hearts
        of those who fear, to have fear and compassion. Man knows not in which book his name is
        written, nor in which of the two groups he will be driven. If He forgives, it is by His grace, and if
        He punishes, it is by His justice and there are no objections to the King, the Creator.
        I bear witness that there is no god but God alone, He has no partner, His is the Kingdom; praise
        be to Him; He is omnipotent, a God who cherishes those who cherish Him; He protects them
        from grievance. He humiliates those who are arrogant and who commit sins.
        I bear witness that our master and our beloved intercessor, Muhammad, God's servant and
        messenger, the purest of His creation, His beloved, is the seal of His prophets, the master of His
        chosen ones, who was granted a praiseworthy status on Doomsday, wherein prophets will
        assemble under His banner. ... and on his family, Companions, and those who follow his
        approach, and adhere to his Sunna, and follow them guidance benevolently until the Day of
        Judgment. May we be with them, 0 Most Merciful One. And on to what follows ...

        So, God almighty willing, this will be a complete report from youri brother Abu-Harb al-
        Yamany, in which the brothers will find what they are searching for related to the operations that
        will be executed, God permitting, in the near future,.
        The operations are divided into three parts as follow:
        1. God permitting, there will be covert and diversion operations the goal of which is to place
        lethal poison in the drinks of infidels; as I always get invited to large gatherings where the
        number of people exceed one hundred. Strychnine poison is the substance that is going to be
        used in this operation, God permitting, it will be slipped into the drinks; whereby all the
        attendees would drink from a single dose.
        2. As for this operation, it is arson. The site that was chosen is a hilly and fancy t area of the
        American city of Berkeley in California. The fire would be set during the day, God permitting,
        when it is hard to detect. I will use gasoline, God permitting. Keep in mind that this area has
        dense trees and much population, and the houses are made oflumber and they have no iron or
        cement in their construction.
        3. This is a terrorist operation that bears the pure fingerprints of the State. The operation of
        planting explosive devices in all directions all over the following American cities: Oakland, San
        Francisco, and Berkeley. The locations were carefully chosen and most of them are [IL] sites and
        were chosen to avoid Muslims. The explosive devices would either be placed underground, or
        hidden above ground. Pictures of the sites will be sent in the near future, God permitting. As for
        now, Google Maps pictures will be sent so the brothers would have a background idea on some
        of the sites.
        As for the final operation, it is only ifI were to be exposed and unable to leave the country; ifI
        were surrounded in an area; a direct confrontation with Security; either the police or army, the
        end will be an explosive belt after the ammunition runs out.
         I ask God to accept our good deeds, and to gather us on earth as jihadists on His path; to protect
        us on the Day of Judgment on a day there is no protection but His; in the gardens of Paradise,
        with His prophets and His finest creation. I ask you not to forget me in prayers. May peace be
        upon you and God's mercy and blessings.



                                                 UNCLASSIFIED



General Discovery Materials                                                                               US-005053
Subject to Protective Order
Case 3:17-cr-00387-CRB Document 90-1 Filed 12/04/18 Page 9 of 16



                           EXHIBIT 6




                       FILED UNDER SEAL
Case 3:17-cr-00387-CRB Document 90-1 Filed 12/04/18 Page 10 of 16



                           EXHIBIT 7
                                                                               4938 Hampden Lane
          Case 3:17-cr-00387-CRB Document 90-1 Filed 12/04/18 Page 11 of 16               Suite 156
                                                                               Bethesda, MD 20814
                                                                              Phone: 301-841-7740
                                                                Email: feedback@siteintelgroup.com


NOTE: The following materials are for information purposes only and may not be copied,
reproduced, or transmitted without the explicit permission of SITE Intelligence Group and
specific attribution to SITE Intelligence Group.

  Pro-IS Tech Group Claims Generating 7,000 Social Media Accounts for IS
                         Supporters in November




A division of a pro-Islamic State (IS) tech group claimed generating 7,000 social media
accounts for IS supporters throughout November.

On December 5, the infographic was released by “Bank al-Ansar” (“Bank of the
Supporters”) on Telegram. The group has described itself as “a part of” the pro-IS Afaaq
Electronic Foundation tech group and is tasked with “providing supporters of the
mujahideen with ready-made accounts.”

It totaled 7,000 accounts created in November, including 5,700 Twitter accounts, 1,100
Facebook accounts, and 200 Telegram accounts. The graphic also stated that 250 virtual
phone numbers were provided to IS supporters, and provided a graph comparing
November to recent months, displaying a steady increase in total accounts created.

A copy and translation of the infographic follows:

Statistics of the Month
Safar 1438 - November 2016

Registered   Twitter accounts: 5700
Registered   Facebook accounts: 1100
Registered   Telegram accounts: 200
Registered   virtual phone numbers: 250

Number of supporters who received [accounts]: 7250

Bank al-Ansar of the Afaaq Electronic Foundation
Providing supporters of the mujahideen with ready-made accounts on Twitter and
Facebook




                                           1
                                                                 4938 Hampden Lane
Case 3:17-cr-00387-CRB Document 90-1 Filed 12/04/18 Page 12 of 16           Suite 156
                                                                 Bethesda, MD 20814
                                                                Phone: 301-841-7740
                                                  Email: feedback@siteintelgroup.com




                              2
Case 3:17-cr-00387-CRB Document 90-1 Filed 12/04/18 Page 13 of 16



                           EXHIBIT 8




                       FILED UNDER SEAL
Case 3:17-cr-00387-CRB Document 90-1 Filed 12/04/18 Page 14 of 16



                           EXHIBIT 9




          DVD MANUALLY FILED WITH CLERK OF COURT
Case 3:17-cr-00387-CRB Document 90-1 Filed 12/04/18 Page 15 of 16



                           EXHIBIT 10




                       FILED UNDER SEAL
Case 3:17-cr-00387-CRB Document 90-1 Filed 12/04/18 Page 16 of 16



                           EXHIBIT 11




                       FILED UNDER SEAL
